Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into and
effective as of October__, 2015 (the “Effective Date”), by and among Imation
Corp. (“Company”) and Robert B. Fernander (“Executive”).
 
RECITALS
 
WHEREAS, the Company is entering into a Stock Purchase and Merger Agreement
(“Stock Purchase Agreement”) whereby Connected Data, Inc. will become a wholly
owned subsidiary of  Company;
 
WHEREAS, Executive has substantial business knowledge and expertise in the
conduct of the business of the Company, and the Company desires to retain the
knowledge, expertise and experience of Executive to assist in the operations and
management of the Company;
 
WHEREAS, the Company desires to employ Executive, and Executive is willing to be
employed by the Company, in each case on the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:
 
1.   Employment; Term. The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment with the Company, in each case, on the
terms and subject to the conditions hereinafter set forth.  Executive’s
employment for purposes of this Agreement shall commence on the Effective Date.
Executive shall be employed by the Company at will for the period of twelve (12)
months (“Term”), subject to the provisions of Sections 8, 9 and 10 below.
 
2.   Position.
 
(a)  While employed by the Company hereunder, Executive shall serve as the
Interim Chief Executive Officer of the Company.  In such position, Executive
shall have such executive duties and authority as shall be determined from time
to time by the Board of Directors.
 
(b)  While employed by the Company hereunder, Executive will devote his full
business time and his best efforts to the performance of Executive’s duties
hereunder (except for Paid Time Off provided for hereunder and periods of
illness or incapacity) and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services to the Company either directly or indirectly,
without the prior written consent of the Board.
 
3.   Base Salary. As compensation for services rendered to the Company during
the Term, the Company shall initially pay Executive a base salary at the annual
rate of $600,000.  Executive shall be entitled to such increases in Executive’s
base salary, if any, as may be determined from time to time in the sole
discretion of the Board. Executive’s annual base salary, as in effect from time
to time, is hereinafter referred to as the “Base Salary.”  The Base Salary shall
be payable in accordance with the Company’s standard payroll schedule and
procedures including applicable withholdings or deductions.  The Base Salary
will be subject to adjustment pursuant to the Company’s employee compensation
policies in effect from time to time or as otherwise determined by the Company’s
Board of Directors.
 
 
1

--------------------------------------------------------------------------------

 
 
4.   Incentive Compensation.  Executive shall receive the following equity
grants of as of the date of this agreement:
 
(a)  A grant with respect to 150,000 shares of Company stock (the “first
tranche”), which shall vest in full if the Executive is employed with the
Company at a time when the Company’s stock price trades at or above $5.00 for 20
business days out of any 30 business day period;
 
(b)  A grant with respect to 174,000 shares of Company stock (the
“second  tranche”) which shall vest in full if the Executive is employed with
the Company at a time when the Company’s stock price trades at or above $7.50
for 20 business days out of any 30 business day period; and
 
(c)  A grant with respect to 250,000 shares of Company stock (the “third
tranche”) which shall vest in full if the Executive is employed with the Company
at a time when the Company’s stock price trades at or above $10.00 for 20
business days out of any 30 business day period.
 
For avoidance of doubt, all stock grant tranches described above may vest during
the same or overlapping 20- or 30-business periods if the conditions for their
vesting are met.
 
In addition to the full vesting provided for above, on (i) each anniversary of
the grant date if the Executive is still employed with the Company, and (ii)
Executive’s termination of employment with the Company (provided such
termination is not for Cause) (“Pro Rata Testing Date”), Executive shall receive
pro rata vesting of each tranche based on the ratio of: (A) the trailing 20 day
average of the Company’s stock price as of the Pro Rata Testing Date minus the
vesting trigger applicable to the immediately preceding tranche (or the $2.50 in
the case of the first tranche), over (B) $2.50.
 
The awards described herein shall be memorialized in one or more separate award
agreements and stock certificates to be delivered to Executive promptly
following fulfillment of the vesting conditions described above.
 
5.   Employee Benefits and Paid Time Off.  While employed by the Company
hereunder during the Term, Executive shall be entitled to participate in the
Company’s employee benefit plans as in effect from time to time, on the same
basis as those benefits are generally made available to other peer executives of
the Company and in accordance with the terms of those plans as may be in
existence from time to time.  In addition to those employee benefits, Executive
will be initially entitled to accrue Paid Time Off (“PTO”), pursuant to the
Company’s PTO policy, at the annualized rate of 20 days per year.  The Company
hereby reserves the right to alter its policies and/or amend the benefits at its
sole discretion and upon reasonable notice to its employees.
 
 
2

--------------------------------------------------------------------------------

 
 
6.   Expense Reimbursement.  While employed by the Company hereunder during the
Term, reasonable business expenses (including travel expenses) incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with Company policies in effect from time to time.
Executive will be expected to reimburse the Company for any expenses paid by the
Company that would not be eligible for reimbursement if paid by Executive.  The
Company acknowledges that Executive resides and will primarily perform work in
Austin, Texas, and will regularly be travelling on Company business to and from
him home base in Austin, Texas, and all travel expense related to such business
travel will be reimbursable travel expense.
 
7.   Code Section 409A.  A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding any other provision
herein, if Executive is deemed on the date of termination to be a “Specified
Employee”, as that term is defined in Section 409A of the Code, then with regard
to any payment or the provision of any benefit under this Agreement that is
considered deferred compensation under Section 409A of the Code payable on
account of a “separation from service,” and that is not exempt from Section 409A
of the Code as involuntary separation pay or a short-term deferral (or
otherwise), such payment or benefit shall be made or provided at the date which
is the earlier of (i) the expiration of the six (6)-month period measured from
the date of such “separation from service” of Executive, and (ii) the date that
is ten (10) days after the date of Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum without interest, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.
 
8.   Termination by the Company for Cause or by Your Resignation.  In the event
that Executive’s employment is terminated for Cause prior to the expiration of
the Term or by Executive’s resignation prior to the expiration of the Term, the
Company shall have no further financial obligations to Executive under this
Agreement except for payment to Executive of (a) Executive’s accrued, but unpaid
wages or other benefits earned through the date of separation to which Executive
is otherwise legally entitled, (b), any accrued but unused paid time off, (c)
any unreimbursed expenses in accordance with the Company’s policies, and (d) any
matching contributions by Company into any Company-sponsored 401(k) plan or
other retirement or pension plan account benefits on the same basis as those
benefits are generally made available to other peer executives of the Company
and in accordance with the terms of those plans as may be in existence from time
to time (collectively “Accrued Rights”).  For purposes of this Agreement,
“Cause” shall mean (a) the willful and material failure by Executive to perform
Executive’s material duties with respect to the Company or its affiliates
following Executive’s failure to correct such failure within thirty (30) days
after Executive’s receipt of written notice of breach from the Company
specifying the particulars of such breach sufficiently to permit its cure; (b)
the willful or intentional engaging by Executive in conduct within the scope of
Executive’s employment that causes material and demonstrable injury, monetarily
or otherwise, to the Company; (c) Executive’s conviction for, or a plea of nolo
contendere to, the commission of a felony of any type or any crime related to
the Company involving dishonesty, misappropriation, breach of fiduciary duty, or
moral turpitude; (d) Executive obtaining any personal profit not thoroughly
disclosed to and approved by the Board in connection with any transaction
entered into by, or on behalf of, or in relation to, the Company; or (e) a
material breach of Executive’s covenants set forth in this letter agreement or
violating any of the terms of the Company’s established rules or policies which,
if curable, is not cured to the Board’s reasonable satisfaction within fifteen
(15) days after written notice thereof to Executive, it being agreed and
understood that any such notice of material breach or violation shall specify
the particulars of any such breach or violation sufficiently to permit its cure.
 
 
3

--------------------------------------------------------------------------------

 
 
9.   Termination by the Company Without Cause or by Executive for “Good
Reason.”  In the event that Executive’s employment is terminated by the Company
without Cause prior to the expiration of the Term or by the Executive for “Good
Reason” (as defined below) prior to the expiration of the Term, Company shall
have no further financial obligations to Executive (or, as the case may be, to
Executive’s heirs, devisees or estate) under this Agreement except for payment
to Executive of the following as conditioned below:
 
(a)  Executive’s Accrued Rights;
 
(b)  Subject to (i) the obligations and restrictions set forth in subparagraph
(c) below, and (ii) Executive’s execution and return of a Severance Agreement,
which shall, among other things, release the Company (and its officers,
directors, employees, agents, parents, affiliated entities, and successors and
assigns of any of them) from any and all claims, and which shall be in a form
and containing terms in the sole discretion of the Company’s Board of Directors
(the “Severance Agreement”), within twenty-one (21) days following the Company’s
presenting Executive with such Severance Agreement; and (iii) Executive’s
non-revocation of and continued compliance with the Severance Agreement,
Executive shall be entitled to a Severance Payment to provide Executive a
cushion while Executive seeks new employment as follows:  up to a maximum amount
equal to twelve (12) month’s of Executive’s highest Base Salary whereby the
first six (6) months of severance shall be paid as a lump sum on the Company’s
next normal payroll processing at least (5) days following the expiration date
of any revocation period (if applicable) under the Severance Agreement with the
remaining six (6) months of severance being paid in installment payments
commencing on the Company’s next normal payroll processing following the period
for which the lump sum payment was made, and continuing until such time that
Executive has been paid either the maximum amount under this paragraph or until
one of the events under subparagraph (c) below causes Executive to lose rights
to such payments.
 
(c)  Continuing Obligations.   Notwithstanding the termination of Executive’s
employment, Executive agrees that any monies paid pursuant to the Severance
Agreement is intended solely to provide a financial cushion while Executive
searches for new non-competitive employment and, therefore, Executive’s
entitlement to obtain or keep such monies is expressly conditioned upon and
limited by the following:
 
(i)  Non-Disparagement.  Following Executive’s employment, Executive agrees not
to defame, disparage or criticize the Company, its business plan, procedures,
products, services, development, finances, financial condition, capabilities or
other aspect of its business, or any of its officers, directors, agents or
assigns (and their direct and indirect shareholders, members and partners, and
directors and officers) in any medium (whether oral, written, electronic or
otherwise, whether currently existing or hereafter created), to any person or
entity, without limitation in time.  Notwithstanding the foregoing sentence,
Executive may confer in confidence with Executive’s advisors and make truthful
statements as required by law or to the Board of Directors of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)  Non-Solicitation and Non-Competition.  Any right to receiving or keeping
any portion of the Severance Payment is expressly conditioned on Executive
refraining from violating any of the restrictive covenants in this Agreement,
including, but not limited to Section 11 (non-solicitation) and 12
(non-competition) below.  Thus, for purposes of clarification and without
limitation, if Executive were to violate the non-competition provision below in
Section 12 by commencing employment with a competitor in the data storage
industry in a prohibited geographic area during the Restricted Period, Executive
would be required to return any part of the Severance Payment already received
(including any lump sum payment) and any right to receiving additional payments
toward the maximum Severance Payment shall cease.
 
(iii)  Alternative Employment.  Once Executive secures alternate employment,
Executive shall lose the right to receive any part of the Severance Payment not
already paid to Executive, although Executive shall not be required to return
any portion he received prior to securing such alternative employment unless
such alternative employment violates Section 9(c)(ii) above or Sections 11 or 12
of this Agreement.
 
(iv)  Proprietary and Confidential Information.  Any right to receiving or
keeping any portion of the Severance Payment is further conditioned on Executive
continuing compliance with the Proprietary Information and Inventions Agreement
and not otherwise misusing any Company confidential, proprietary or trade secret
information.
 
For purposes of this Agreement, “Termination by the Company Without Cause” shall
include but shall not be limited to the following circumstances: (a) Executive’s
death; or (b) Executive’s Disability, which shall be deemed to have occurred
when in the good faith judgment of the Board, Executive becomes physically or
mentally incapacitated and is therefore unable for a period of four (4)
consecutive months or for an aggregate of six (6) months in any twelve (12)
consecutive month period to perform Executive’s duties (such incapacity is
referred to herein as “Disability”). The Company will also comply with any
applicable federal and state disability and leave laws.
 
For purposes of this Section 9 of the Agreement, Executive shall be entitled to
terminate the employment for “Good Reason” by written notice to the Company of
such termination within sixty (60) days after any of the following events
occur:  (a) a material diminution occurs in the Executive’s title or duties as
interim Chief Executive Officer, or (b) the Company requires that the Executive
change his primary residence away from Austin, Texas, without giving Executive
at least nine (9) months advance notice, or without a reasonable increase in
Executive’s compensation commensurate with the increased cost of living in the
new locale to which the Company has requested the Executive to relocate, or
without providing reasonable relocation benefits to make the Executive whole for
all reasonable costs relative to the requirement that he relocate his family
residence from Austin, Texas to elsewhere. If any such events occur, then
Executive shall be deemed to have been constructively discharged and Executive
shall have the right to terminate his employment for “Good Reason” and receive
the severance benefits described in this Agreement provided that Executive
notifies the Board of his election to terminate the employment for “Good Reason”
within sixty (60) days following any such event and the Board has not cured such
event within ten (10) business days after the Board receives such notification.
 
 
5

--------------------------------------------------------------------------------

 
 
10.   Termination Upon Expiration of Term.  Executive’s employment under this
Agreement shall automatically expire upon the expiration of the Term.  In the
event of such termination upon the expiration of the Term, the Company shall
have no further financial obligations to Executive (or, as the case may be, to
Executive’s heirs, devisees or estate) under this Agreement except for payment
to Executive of the following as conditioned below:
 
(a)  Executive’s Accrued Rights;
 
(b)  Subject to (i) the obligations and restrictions set forth in paragraph 9(c)
above, and (ii) Executive’s execution and return of a Severance Agreement, which
shall, among other things, release the Company (and its officers, directors,
employees, agents, parents, affiliated entities, and successors and assigns of
any of them) from any and all claims, and which shall be in a form and
containing terms in the sole discretion of the Company’s Board of Directors,
within twenty-one (21) days following the Company’s presenting Executive with
such Severance Agreement; and (iii) Executive’s non-revocation of and continued
compliance with the Severance Agreement, Executive shall be entitled to a
Severance Payment to provide Executive a cushion while Executive seeks new
employment as follows:  a payment equivalent to six (6) months of Executive’s
highest Base Salary which shall be paid as a lump sum on the Company’s next
normal payroll processing at least (5) days following the expiration date of any
revocation period (if applicable) under the Severance Agreement and which
payment is expressly conditioned upon the conditions and restrictions (including
the claw back provisions) pursuant to Section 9(c) above.  Notwithstanding the
foregoing. Executive shall not be entitled to any such Severance Payment under
this provision if Executive has been offered another executive-level position
with the Company (or with one of its affiliated or subsidiary companies).
 
11.   Non-Solicitation.
 
(a)  During the Restricted Period (as defined below), Executive shall not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:
 
(i)  solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates;
 
(ii)  hire any such employee who was employed by the Company or its affiliates
as of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one (1) year prior to or after, the termination of Executive’s employment with
the Company;
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)  solicit or encourage any person that serves as a contractor or consultant
of the Company or its affiliates to discontinue providing services to the
Company or any affiliate of the Company;
 
(iv)  call on, solicit or service any customer or client of the Company or its
affiliates with the intent of selling or attempting to sell any service or
product the same or substantially similar to the services or products sold by
the Company or its affiliates; or
 
(v)       in any way materially interfere with the relationship between the
Company or its affiliates and any customer, supplier, licensee or other business
relation (or any prospective customer, supplier, licensee or other business
relationship) of the Company or any of its affiliates (including, without
limitation, by making any negative or disparaging statements or communications
regarding the Company, any of its affiliates or any of their operations,
officers, directors or investors).
 
(b)  It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section to be reasonable, if
a final judicial determination is made by an arbitrator or court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction or arbitrator finds
that any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 
(c)  For purposes of this Agreement, “Restricted Period” shall mean the period
commencing on the Effective Date and ending twelve (12) months following the
conclusion of Executive’s employment whether such employment ends prior to or at
the conclusion of the Term.
 
(d)  The existence of any claim or cause of action by Executive against the
Company or any of its affiliates, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Company of
the provisions of Sections 11, 12 or 13, which Sections will be enforceable
notwithstanding the existence of any breach by the Company.  Notwithstanding the
foregoing, Executive will not be prohibited from pursuing such claims or causes
of action against the Company.  Executive consents to the Company notifying any
future employer of Executive’s obligations under Section 11, 12 and 13 of this
Agreement and Company agrees to provide Executive copies of any such written
notices contemporaneously with any such transmittal to others.
 
(e)  In the event of an alleged breach or violation by Executive of this Section
11, the Restricted Period will be tolled until such breach or violation has been
duly cured.
 
(f)  The non-prevailing party to any action or proceeding to enforce any
provision of this Agreement or to obtain damages as a result of a breach of this
Agreement or to enjoin any breach of this Agreement shall reimburse the
prevailing party for any and all reasonable costs and expenses (including
attorneys’ fees) incurred by the prevailing party in connection with such action
or proceeding.
 
 
7

--------------------------------------------------------------------------------

 
 
12.   Non-Competition.
 
(a)  During the Restricted Period, Executive shall not (without the express
written agreement of the Company’s Board of Directors), whether on Executive’s
own behalf or on behalf of or in conjunction with any other person or entity,
directly or indirectly whether as owner, partner, investor, consultant, agent,
executive, co-venturer or otherwise (other than through ownership of
publicly-traded capital stock of a corporation which represents less than two
percent (2%) of the outstanding capital stock of such corporation), (i) compete
with the Company or any parent, subsidiary or affiliate hereof in any business
activities relating to the data storage industry in any state in the United
States which the Company or any parent, subsidiary or affiliate thereof conducts
business or sells products or services relating to the data storage industry, or
(ii) undertake any planning for any business competitive with the Company or any
parent, subsidiary or affiliate thereof relating to the data storage industry in
any state in the United States which the Company or any parent, subsidiary or
affiliate thereof conducts such business or sells such products or services.
 
(b)  It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section to be reasonable, if
a final judicial determination is made by an arbitrator or court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction or arbitrator finds
that any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein
or any other provision of this Agreement.
 
(c)  The existence of any claim or cause of action by Executive against the
Company or any of its affiliates, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Company of
the provisions of Sections 11, 12 or 13, which Sections will be enforceable
notwithstanding the existence of any breach by the Company.  Notwithstanding the
foregoing, Executive will not be prohibited from pursuing such claims or causes
of action against the Company.  Executive consents to the Company notifying any
future employer of Executive’s obligations under Sections 11, 12, and 13 of this
Agreement and Company agrees to provide Executive copies of any such written
notices contemporaneously with any such transmittal to others.
 
(d)   In the event of an alleged breach or violation by Executive of this
Section 12, the Restricted Period will be tolled until such breach or violation
has been duly cured.
 
(e)  The non-prevailing party to any action or proceeding to enforce any
provision of this Agreement or to obtain damages as a result of a breach of this
Agreement or to enjoin any breach of this Agreement shall reimburse the
prevailing party for any and all reasonable costs and expenses (including
attorneys’ fees) incurred by the prevailing party in connection with such action
or proceeding.
 
 
8

--------------------------------------------------------------------------------

 
 
13.   Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 11 or 12 would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company shall be entitled to equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy that may then be
available under the laws of the State of California.
 
14.   Proprietary Information and Inventions Agreement.  Executive will be
required, as a condition of employment with the Company, to sign the Company’s
Proprietary Information and Inventions Agreement, a copy of which is attached
hereto as Exhibit A.
 
15.   Miscellaneous.
 
(a)  Tax Matters.  All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.  You are encouraged to obtain your
own tax advice regarding your compensation from the Company.  You agree that the
Company does not have a duty to design its compensation policies in a manner
that minimizes your tax liabilities, and you will not make any claim against the
Company or its Board of Directors related to tax liabilities arising from your
compensation.
 
(b)  Governing Law; Arbitration.
 
(i)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas or applicable federal law, except
that the Federal Arbitration Act shall govern the arbitration clauses of this
Agreement.
 
(ii)  Arbitration of all Disputes.  All complaints, causes of action, disputes,
claims or controversies (“claims”) between Executive and Company, including any
past, present, or future claims, whether or not arising out of Executive’s
employment (or its termination), that the Company may have against Executive or
that Executive may have against any the Company or its officers, directors,
employees or agents, parent, subsidiary affiliated entities, or successors and
assigns of any of them, will be resolved through binding arbitration.  The
claims covered by this arbitration agreement include all disputes that the
Company or Executive could otherwise pursue in state or federal court including,
but not limited to, claims based on any state, federal, or local statute,
regulation or ordinance (including claims for employment discrimination,
retaliation or harassment, claims for unpaid wages or violation of state or
federal wage and hour laws), as well as common law claims (including claims for
breach of contract or breach of the implied covenant of good faith and fair
dealing, wrongful discharge, defamation, misrepresentation, fraud, and
infliction of emotional distress).
 
The following claims are not subject to arbitration under this Agreement: (1)
claims for workers’ compensation benefits, state disability benefits, state
unemployment benefits; (2) administrative charges filed with a federal, state or
local government office or agency, such as the Equal Employment Opportunity
Commission (“EEOC”) or any comparable state anti-discrimination agency, or the
National Labor Relations Board (“NLRB”); and (3) any claims that, as a matter of
law, cannot legally be subject to arbitration.  Nothing in these provisions
shall preclude either Executive or the Company from seeking temporary or
injunctive relief in a court prior to determining the claim in arbitration.
 
 
9

--------------------------------------------------------------------------------

 
 
To the maximum extent permitted by law, Executive hereby waives any right to
bring on behalf of persons other than Executive, or to otherwise participate
with other persons in, any class, collective or representative action (i.e., a
type of lawsuit in which one or several persons sue on behalf of a larger group
of persons).


The arbitration shall be conducted by a single neutral arbitrator in accordance
with the then-current Employment Arbitration and Mediation Procedures of the
American Arbitration Association (“AAA”), which can be viewed at
http://www.adr.org/employment.  The Company will provide Executive with a copy
of these rules upon request.  The arbitration shall take place in the county of
the state in which Executive is or was last employed by the Company, with the
understanding the such location is currently Austin, Texas.  The Company will
pay the arbitrator’s fee and will bear all administrative charges by AAA.  All
parties shall be entitled to engage in reasonable pre-hearing discovery to
obtain information to prosecute or defend the asserted claims.  Any disputes
between the parties regarding the nature or scope of discovery shall be decided
by the arbitrator.  The arbitrator shall hear and issue a reasoned written
ruling upon any dispositive motions brought by either party, including but not
limited to, motions for summary judgment or summary adjudication of issues.


After the hearing, the arbitrator shall issue a reasoned written decision
setting forth the award, if any, and explaining the basis therefore.  The
arbitrator shall have the power to award any type of relief that would be
available in court.  The arbitrator’s award shall be final and binding upon the
parties and may be entered as a judgment in any court of competent
jurisdiction.  In the event of any conflict in the arbitration procedures set
forth in this Agreement and the AAA rules specified above, the AAA rules shall
control.


Notwithstanding the foregoing, and regardless of what is provided by AAA’s
rules, to the extent that it is legally permissible to do so, the arbitrator
will not have authority or jurisdiction to consolidate claims of different
employees into one proceeding, nor shall the arbitrator have authority or
jurisdiction to hear the arbitration as a class action.  As noted above,
Executive has  waived any right to bring any class, collective or representative
action.  To the extent that the class, collective or representative action
waiver described above is not enforceable, the issue of whether to certify any
alleged or putative class for a class action proceeding must be decided by a
court of competent jurisdiction.  The arbitrator will not have authority or
jurisdiction to decide class certification, collective or representative action
issues.  Until any class certification, collective, or representative action
issues are decide by the court, all arbitration proceedings shall be stayed, and
the arbitrator shall take no action with respect to the matter.  However, once
any issues regarding class certification, collective, or representative action
have been decided by the court, the arbitrator will have authority to decide the
substantive claims.
 
 
10

--------------------------------------------------------------------------------

 
 
This arbitration provision is governed by the Federal Arbitration Act (9 U.S.C.
§ 1 et seq) and evidences a transaction involving commerce.  If the Federal
Arbitration Act is held not to apply, the arbitration law of the State of Texas
shall apply.  We intend that this Agreement be limited to those claims that may
legally be subject to a pre-dispute arbitration agreement under applicable
law.  A court or arbitrator construing this Agreement may therefore modify or
interpret it to render it enforceable.
 
(c)  Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and those
incorporated herein.
 
(d)      No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
(e)  Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
 
(f)  Assignment. This Agreement and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force or effect. This Agreement may be
assigned by the Company to a person or entity that is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Any assignment of this Agreement by the Company or Executive shall not
release the Company or Executive, respectively, of its or his obligations under
this Agreement.
 
(g)  Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
(h)  Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
or Parent and/or their affiliates regarding the terms and conditions of
Executive’s employment with the Company and/or its affiliates.
 
(i)  Corporate Opportunities.  Executive will submit to the Board all business,
commercial and investment opportunities or offers presented to Executive or of
which Executive becomes aware which relate to the businesses of the Company or
its subsidiaries as such businesses of the Company or its subsidiaries exist at
any time during the period in which Executive is employed by the Company
(“Corporate Opportunities”).  Unless approved by the Board, Executive will not
accept or pursue, directly or indirectly, any Corporate Opportunities on
Executive’s own behalf.
 
 
11

--------------------------------------------------------------------------------

 
 
(j)  Counterparts. This Agreement may be executed by facsimile or PDF signature
and in two (2) or more counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
 
(k)  Executive’s Representations.  Executive hereby represents and warrants to
the Company that (i) he has entered into this Agreement of his own free will for
no consideration other than as referred to herein, (ii) the execution, delivery
and performance of this Agreement by Executive does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
Executive is bound, (iii) Executive is not a party to or bound by any
employment, non-competition, confidentiality or other similar agreement with any
other Person except prior employers, and Executive represents and warrants that
none of said prior agreements prohibit or in any way interfere with Executive’s
performance under this Agreement, and (iv) upon the execution and delivery of
this Agreement by the Company, this Agreement will be the valid and binding
obligation of Executive, enforceable in accordance with its terms.  Executive
hereby acknowledges and represents that Executive has had the opportunity to
consult with independent legal counsel regarding Executive’s rights and
obligations under this Agreement and that Executive fully understands the terms
and conditions contained herein, and that the parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
Imation Corp.
 
By:/s/ Joseph De Perio
Name: Joesph De Perio
Title: Non-Execuitve Chairman of the Board
 
 


/s/ Robert B. Fernander
Robert B. Fernander
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit A
 
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
 
The following confirms my agreement with Imation Corp. (“Company”) and I, Robert
B. Fernander, that is a material part of the consideration for my employment by
Company:
 
1.           I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict with this Agreement or my
employment with Company.  I will not violate any agreement with or rights of any
third party or, except as expressly authorized by Company in writing hereafter,
use or disclose my own or any third party’s confidential information or
intellectual property when acting within the scope of my employment or otherwise
on behalf of Company.  Further, I have not retained anything containing any
confidential information of a prior employer or other third party, whether or
not created by me.
 
2.           Company shall own all right, title and interest (including all
intellectual property rights of any sort throughout the world) relating to any
and all inventions, works of authorship, designs, know-how, ideas and
information made or conceived or reduced to practice, in whole or in part, by me
in connection with my employment with Company to and only to the fullest extent
allowed by law (“Inventions”) and I will promptly disclose all Inventions to
Company.  This provisions in this Agreement requiring you to assign, or offer to
assign, any of your rights in an Invention shall not apply to an Invention that
you developed entirely on your own time without using the Company’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (A) Relate at the time of conception or reduction to practice of
the invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or (B) Result from any work performed by
the you for Company.  Without disclosing any third party confidential
information, I will disclose anything I believe is excluded by this Agreement so
that the Company can make an independent assessment.  I hereby make all
assignments necessary to accomplish the foregoing.  I shall assist Company, at
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights specified to be so
owned or assigned.  I irrevocably designate and appoint Company as my agent and
attorney-in-fact, coupled with an interest and with full power of substitution;
to act for and in my behalf to execute and file any document and to do all other
lawfully permitted acts to further the purposes of the foregoing.  If I wish to
clarify anything created by me prior to my employment that relates to Company’s
actual or proposed business, I have listed it on the attached disclosure in a
manner that does not violate any third party rights or disclose any confidential
information.  Without limiting the above or Company’s other rights and remedies,
if, when acting within the scope of my employment or otherwise on behalf of
Company, I use or disclose my own or any third party’s confidential information
or intellectual property (or if any Invention cannot be fully made, used,
reproduced, or distributed without using or violating the foregoing), Company
will have and I hereby grant Company a perpetual, irrevocable, worldwide,
royalty-free, fully paid-up, non-exclusive, sublicensable right and license to
exploit and exercise all such confidential information and intellectual property
rights.
 
3.           To the extent allowed by law, the foregoing paragraph includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as “moral rights,” “artist’s rights,” “droit
moral,” or the like (collectively “Moral Rights”).  To the extent I retain any
such Moral Rights under applicable law, I hereby ratify and consent to any
action that may be taken with respect to such Moral Rights by or authorized by
Company and agree not to assert any Moral Rights with respect thereto.  I will
confirm any such ratifications, consents and agreements from time to time as
requested by Company.
 
 
13

--------------------------------------------------------------------------------

 
 
4.           I agree that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) I develop, learn or obtain
during the my employment that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute “Proprietary Information.”  I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information.  Upon termination of my employment, I will promptly return to
Company all items containing or embodying Proprietary Information (including all
copies), except that I may keep my personal copies of (i) my compensation
records, (ii) materials distributed to shareholders or Directors generally (to
the extent I remain a Director) and (iii) this Agreement.  I also recognize and
agree that I have no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice.
 
5.           I agree that my obligations under this Agreement shall continue in
effect after termination of my employment, regardless whether such termination
is voluntary or involuntary on my part, and that Company is entitled to
communicate my obligations under this Agreement to any future employer or
potential employer of mine, provided that I receive a copy of such
communications in a timely manner.
 
6.           This Agreement is fully assignable and transferable by Company, but
any purported assignment or transfer by me is void. I also understand that any
breach of this Agreement will cause irreparable harm to Company for which
damages would not be an adequate remedy, and, therefore, Company will be
entitled to injunctive relief with respect thereto in addition to any other
remedies and without any requirement to post bond.
 
I HAVE READ THIS PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT CAREFULLY AND
I UNDERSTAND AND ACCEPT THE OBLIGATIONS WHICH IT IMPOSES UPON ME WITHOUT
RESERVATION.
 

October ___, 2015           Robert B. Fernander   Accepted and Agreed to:      
                By:       Title:      

 
 
14

--------------------------------------------------------------------------------

 
 
Disclosure of Inventions


 
Title
 
Date
Identifying Number
or Brief Description



 


























___ No inventions or improvements
 
___ Additional Sheets Attached
 
Signature of
Employee: ____________________                                                                            
 
Print Name of Employee: ___________________                                   
 
Date:
 
 
15